Exhibit 10.18

FIRST AMENDMENT TO OFFICE LEASE

This First Amendment to Office Lease (this “First Amendment”) is made and
entered into as of January 31, 2005, by and between 443 SOUTH RAYMOND TENANT,
LLC, a California limited liability company (“Landlord”), and THE CHILDREN’S
PLACE SERVICES COMPANY, LLC, a Delaware limited liability company (“Tenant”).

R E C I T A L S:

A. 443 South Raymond Owner, LLC, a California limited liability company (“443
Owner”) and Tenant executed that certain Office Lease (the “Lease”), dated
January 21, 2005, pursuant to which Tenant leased certain space in the project
located at 443 South Raymond Avenue, Pasadena, California.

B. The “Landlord” entity was incorrectly stated throughout the Lease and the
Guaranty relating thereto, and Landlord and Tenant desire to amend the Lease to
reflect the correct Landlord entity and to otherwise agree upon the terms and
conditions set forth in this First Amendment.

D. All undefined terms when used herein shall have the same respective meanings
as are given such terms in the Lease, unless expressly provided otherwise in
this First Amendment.

A G R E E M E N T:

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows.

1. Landlord Entity. Landlord and Tenant hereby acknowledge and agree that the
Lease erroneously referred to “Landlord” as 443 Owner. Based upon the foregoing,
Landlord and Tenant further acknowledge and agree that, retroactive to the date
of the full execution and delivery of the Lease, (i) all references in the Lease
to 443 Owner shall be deemed deleted and replaced with Landlord, as set forth in
this First Amendment, (ii) the landlord under the Lease shall be deemed the
Landlord set forth in this First Amendment (and not 443 Owner) as if the
Landlord set forth in this First Amendment originally executed the Lease, and
(iii) the Lease, as amended hereby, is and shall be in full force or effect
between Landlord, as landlord, and Tenant, as tenant.

2. Amendment to Letter of Credit. Concurrently herewith, Tenant shall provide
Landlord with an amendment to the L-C, reasonably acceptable to Landlord,
providing that all references in the L-C to the 443 Owner are deleted and are
replaced with the Landlord entity set forth in this First Amendment.

3. No Further Modification. Except as specifically set forth in this First
Amendment, all of the terms and provisions of the Lease shall remain unmodified
and in full force and effect. In the event of any conflict between the terms and
conditions of the Lease and the terms and conditions of this First Amendment,
the terms and conditions of this First Amendment shall prevail.


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, this First Amendment has been executed as of the day and
year first above written.

“LANDLORD”

 

“TENANT”

 

 

 

443 SOUTH RAYMOND TENANT, LLC,
a California limited liability company

 

THE CHILDREN’S PLACE SERVICES
COMPANY, LLC, a Delaware limited
liability company

 

 

 

 

 By:

SALL Lexington, LLC

 

 

 

a California limited liability company,

 

By:

 

/s/ Neal Goldberg

 

its Managing Member

 

 

Its:

NEAL GOLDBERG - PRESIDENT

 

 

 

 

 

By:

SALL, LLC

 

 

 

 

a California limited liability

 

By:

 

/s/ Steven Balasiano

 

 

company, its Managing Member

 

 

Its:

STEVEN BALASIANO

 

 

 

 

 

 

SR. VICE PRESIDENT & GENERAL COUNSEL

 

 

 

 

By:

/s/ Michael Adler

 

 

 

 

Michael Adler, its member

 

 

 

GUARANTY AMENDMENT/GUARANTOR ACKNOWLEDGEMENT

By its execution of this First Amendment to Lease, the undersigned, Guarantor of
the above-modified Lease, hereby acknowledges and agrees that (i) the Guaranty
and Lease erroneously referred to “Landlord” as 443 Owner, and (ii) retroactive
to the date of the execution of the Guaranty (a) all references in the Guaranty
to 443 Owner shall be deemed deleted and replaced with Landlord, as set forth in
this First Amendment, (b) the landlord under the Lease and under the Guaranty
shall be deemed the Landlord set forth in this First Amendment (and not 443
Owner) as if the Landlord set forth in this First Amendment was originally set
forth in such documents, and (c) the Guaranty, as amended hereby, is and shall
be in full force and effect in favor of Landlord, as set forth in this First
Amendment. Guarantor furthermore consents to the modifications of the Lease set
forth in this First Amendment to Lease, and hereby reaffirms its obligations
pursuant to the Guaranty, as amended hereby, with respect to the Lease, as
amended by this First Amendment.

THE CHILDREN’S PLACE RETAIL STORES, INC.,

 

a Delaware corporation

 

 

 

By:

 

/s/ Neal Goldberg

 

 

Its:

NEAL GOLDBERG - PRESIDENT

 

 

 

 

 

By:

 

/s/ Steven Balasiano

 

 

Its:

STEVEN BALASIANO

 

 

 

SR. VICE PRESIDENT & GENERAL COUNSEL

 

 


--------------------------------------------------------------------------------